IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-66,244-02


                          EX PARTE LAFARRIS BORENS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-05-60566-R IN THE 265TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Borens v. State, No. 05-07-01516-CR (Tex. App.—Dallas Apr. 15, 2009) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review. The trial court found that appellate counsel

discharged his duties appropriately. We remanded this application to the trial court for findings of
                                                                                                      2

fact and conclusions of law addressing Applicant’s claim that he never received counsel’s

correspondence.

       Based on an affidavit from the Texas Department of Criminal Justice, the trial court has

entered findings of fact and conclusions of law that Applicant never received notice his conviction

had been affirmed. The trial court recommends that relief be granted.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-07-01516-CR

that affirmed his conviction in Cause No. F-05-60566-R from the 265th District Court of Dallas

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 21, 2013
Do not publish